Appeal by defendant from a judgment of the Supreme Court, Queens Couniy, rendered April 2, 1971, convicting him of forgery in the second degree, upon a plea of guilty, and sentencing him to an indeterminate prison term of not more than seven years. Judgment reversed, on the law, and ease remanded to the Criminal Term for resentencing in accordance with the views herein set forth. The sentencing court should have followed the procedure provided in sections 207 and 208 of the Mental Hygiene Law. Rabin, P. J., Latham, Shapiro, Christ and Benjamin, JJ., concur.